DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 18 March 2018, claims 1-20 are presently pending in the application, of which, claims 1, 8 and 15 are presented in independent form. The Examiner acknowledges amended claims 1, 8 and 15. No claims were cancelled or newly added.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 02 February 2022, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, Timothy, et al (U.S. 2018/0165723 and known hereinafter as Wright) in view of Wen, He, et al (U.S. 2019/0065589, filed 24 March 2017, and receiving the benefits of U.S. Provisional 62/313,525, filed 25 March 2016, and known hereinafter as Wen) (newly presented).

As per claim 1, Wright teaches a system comprising: 
a memory, and a computer-readable medium having instructions stored thereon, which, when executed by a processor (e.g. Wright, see paragraph [0040] and Figure 1, which illustrates a computing system that includes memory, processor, and computer-executable instructions.), cause the system to perform operations comprising: 
receiving a request, via a graphical user interface, to add a new object to a directory of objects (e.g. Wright, see paragraph [0053], which discloses system users may request, via a user interface, inbound requests from customers, such as sorting/filtering and/or adding objects.), the new object having a first category in a hierarchical taxonomy of categories and objects (e.g. Wright, see paragraph [0036], which discloses analyzing unstructured natural language data and generating a structured taxonomy, such as a hierarchy taxonomy of topics, where topics represent instances of categories.); 
retrieving one or more questions previously assigned to the first category and/or one or more existing objects within the first category (e.g. Wright, see paragraphs [0066-0070], where questions are composited to topics based on associated meta tags within the trained model, where a first category may be a first topic associated with the meta tags.); 
feeding each of the retrieved one or more questions and information about the new object into a first machine learned model trained to output a probability that a question is applicable to an object (e.g. Wright, see paragraphs [0096-0101], which discloses question and answer pairs, where a quality score is assigned to the pair in which quality score is generated by a trained model based on sample set interactions associated with questions provided by customers.); 
generating one or more questions for the new object based on the probability for each of the retrieved one or more questions (e.g. Wright, see paragraphs [0133-0139], which discloses generating metadata for categorization, where selected sample set of conversions are used to train models that can classify all or parts of conversations, where conversations include question and answers within the system.); and 
assigning at least one of the one or more generated questions to the new object (e.g. Wright, see paragraphs [0133-0145], which discloses the extracted data includes raw natural language strings, where the system identifies matches or near matches of the keywords or phrases (e.g. generated question), where the system then adds metadata tags to the keyword or phrases along with an associated quality score.). 
Wright does not explicitly disclose retrieving one or more questions previously assigned to the first category and/or one or more existing objects within the first category; feeding each of the retrieved one or more questions and information about the new object into a first machine learned model trained to output a probability that a question is applicable to an object; and causing presentation of one or more of the one or more generated questions to a user for selection.
Wen teaches retrieving one or more questions previously assigned to the first category and/or one or more existing objects within the first category (e.g. Wen, see paragraphs [0061-0063, 0069-0082, where retrieving one or more products where one or more products were previously assigned to a category within the hierarchical taxonomy. The Examiner equates the retrieval of one or more questions as one or more products, where the question and products are valued data that are learned within a trained model and are assigned a category associated herewith.); 
feeding each of the retrieved one or more questions and information about the new object into a first machine learned model trained to output a probability that a question is applicable to an object (e.g. Wen, see paragraphs [0079-0099], which discloses the one or more products are assigned to a new category if a category does not exist for the one or more products, where for example, ‘women’s shirt’ representing a question, where the ‘women’s shirt’ could be assigned to ‘women’s apparel,’ or ‘apparel’ in general, in which the system trains the model by utilizing a taxonomy that can evolve or change over time as new items (e.g. questions) are encountered or classified.); and
causing presentation of one or more of the one or more generated questions to a user for selection (e.g. Wen, see paragraphs [0089-0099], which discloses displaying the one or more products for user selection.).
Wright is directed to measuring and optimizing natural language selection. Wen is directed to multi-modal automatical categorization. Both are analogous art because they are directed to improving a trained model to categorize a hierarchical taxonomy data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Wright with the teachings of Wen to include the claimed features with the motivation to efficiently categorize hierarchical taxonomy data.

As per claim 8, Wright teaches a method comprising: 
receiving a request, via a graphical user interface, to add a new object to a directory of objects (e.g. Wright, see paragraph [0053], which discloses system users may request, via a user interface, inbound requests from customers, such as sorting/filtering and/or adding objects.), the new object having a first category in a hierarchical taxonomy of categories and objects (e.g. Wright, see paragraph [0036], which discloses analyzing unstructured natural language data and generating a structured taxonomy, such as a hierarchy taxonomy of topics, where topics represent instances of categories.); 
retrieving one or more questions previously assigned to the first category and/or one or more existing objects within the first category (e.g. Wright, see paragraphs [0066-0070], where questions are composited to topics based on associated meta tags within the trained model, where a first category may be a first topic associated with the meta tags.); 
feeding each of the retrieved one or more questions and information about the new object into a first machine learned model trained to output a probability that a question is applicable to an object (e.g. Wright, see paragraphs [0096-0101], which discloses question and answer pairs, where a quality score is assigned to the pair in which quality score is generated by a trained model based on sample set interactions associated with questions provided by customers.); 
generating one or more questions for the new object based on the probability for each of the retrieved one or more questions (e.g. Wright, see paragraphs [0133-0139], which discloses generating metadata for categorization, where selected sample set of conversions are used to train models that can classify all or parts of conversations, where conversations include question and answers within the system.); and 
assigning at least one of the one or more generated questions to the new object (e.g. Wright, see paragraphs [0133-0145], which discloses the extracted data includes raw natural language strings, where the system identifies matches or near matches of the keywords or phrases (e.g. generated question), where the system then adds metadata tags to the keyword or phrases along with an associated quality score.). 
Wright does not explicitly disclose retrieving one or more questions previously assigned to the first category and/or one or more existing objects within the first category; feeding each of the retrieved one or more questions and information about the new object into a first machine learned model trained to output a probability that a question is applicable to an object; and causing presentation of one or more of the one or more generated questions to a user for selection.
Wen teaches retrieving one or more questions previously assigned to the first category and/or one or more existing objects within the first category (e.g. Wen, see paragraphs [0061-0063, 0069-0082, where retrieving one or more products where one or more products were previously assigned to a category within the hierarchical taxonomy. The Examiner equates the retrieval of one or more questions as one or more products, where the question and products are valued data that are learned within a trained model and are assigned a category associated herewith.); 
feeding each of the retrieved one or more questions and information about the new object into a first machine learned model trained to output a probability that a question is applicable to an object (e.g. Wen, see paragraphs [0079-0099], which discloses the one or more products are assigned to a new category if a category does not exist for the one or more products, where for example, ‘women’s shirt’ representing a question, where the ‘women’s shirt’ could be assigned to ‘women’s apparel,’ or ‘apparel’ in general, in which the system trains the model by utilizing a taxonomy that can evolve or change over time as new items (e.g. questions) are encountered or classified.); and
causing presentation of one or more of the one or more generated questions to a user for selection (e.g. Wen, see paragraphs [0089-0099], which discloses displaying the one or more products for user selection.).
Wright is directed to measuring and optimizing natural language selection. Wen is directed to multi-modal automatical categorization. Both are analogous art because they are directed to improving a trained model to categorize a hierarchical taxonomy data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Wright with the teachings of Wen to include the claimed features with the motivation to efficiently categorize hierarchical taxonomy data.

As per claim 15, Wright teaches a non-transitory machine-readable storage medium comprising instructions which, when implemented by one or more machines, cause the one or more machines to perform operations comprising: 
receiving a request, via a graphical user interface, to add a new object to a directory of objects (e.g. Wright, see paragraph [0053], which discloses system users may request, via a user interface, inbound requests from customers, such as sorting/filtering and/or adding objects.), the new object having a first category in a hierarchical taxonomy of categories and objects (e.g. Wright, see paragraph [0036], which discloses analyzing unstructured natural language data and generating a structured taxonomy, such as a hierarchy taxonomy of topics, where topics represent instances of categories.); 
retrieving one or more questions previously assigned to the first category and/or one or more existing objects within the first category (e.g. Wright, see paragraphs [0066-0070], where questions are composited to topics based on associated meta tags within the trained model, where a first category may be a first topic associated with the meta tags.); 
feeding each of the retrieved one or more questions and information about the new object into a first machine learned model trained to output a probability that a question is applicable to an object (e.g. Wright, see paragraphs [0096-0101], which discloses question and answer pairs, where a quality score is assigned to the pair in which quality score is generated by a trained model based on sample set interactions associated with questions provided by customers.); 
generating one or more questions for the new object based on the probability for each of the retrieved one or more questions (e.g. Wright, see paragraphs [0133-0139], which discloses generating metadata for categorization, where selected sample set of conversions are used to train models that can classify all or parts of conversations, where conversations include question and answers within the system.); and 
assigning at least one of the one or more generated questions to the new object (e.g. Wright, see paragraphs [0133-0145], which discloses the extracted data includes raw natural language strings, where the system identifies matches or near matches of the keywords or phrases (e.g. generated question), where the system then adds metadata tags to the keyword or phrases along with an associated quality score.). 
Wright does not explicitly disclose retrieving one or more questions previously assigned to the first category and/or one or more existing objects within the first category; feeding each of the retrieved one or more questions and information about the new object into a first machine learned model trained to output a probability that a question is applicable to an object; and causing presentation of one or more of the one or more generated questions to a user for selection.
Wen teaches retrieving one or more questions previously assigned to the first category and/or one or more existing objects within the first category (e.g. Wen, see paragraphs [0061-0063, 0069-0082, where retrieving one or more products where one or more products were previously assigned to a category within the hierarchical taxonomy. The Examiner equates the retrieval of one or more questions as one or more products, where the question and products are valued data that are learned within a trained model and are assigned a category associated herewith.); 
feeding each of the retrieved one or more questions and information about the new object into a first machine learned model trained to output a probability that a question is applicable to an object (e.g. Wen, see paragraphs [0079-0099], which discloses the one or more products are assigned to a new category if a category does not exist for the one or more products, where for example, ‘women’s shirt’ representing a question, where the ‘women’s shirt’ could be assigned to ‘women’s apparel,’ or ‘apparel’ in general, in which the system trains the model by utilizing a taxonomy that can evolve or change over time as new items (e.g. questions) are encountered or classified.); and
causing presentation of one or more of the one or more generated questions to a user for selection (e.g. Wen, see paragraphs [0089-0099], which discloses displaying the one or more products for user selection.).
Wright is directed to measuring and optimizing natural language selection. Wen is directed to multi-modal automatical categorization. Both are analogous art because they are directed to improving a trained model to categorize a hierarchical taxonomy data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Wright with the teachings of Wen to include the claimed features with the motivation to efficiently categorize hierarchical taxonomy data.

As per claims 2, 9, and 16, the modified teachings of Wright and Wen teaches the system of claim 1, the method of claim 8, and the non-transitory machine-readable storage medium of claim 15, respectively, wherein the first machine learned model is trained by: 
feeding one or more sample questions and associated objects into a feature extractor designed to extract one or more features from the one or more sample questions and associated objects (e.g. Wright, see paragraphs [0096-0101], which discloses question and answer pairs, where a quality score is assigned to the pair in which quality score is generated by a trained model based on sample set interactions associated with questions provided by customers.); and 
passing the extracted one or more features and associated labels into a first machine learning algorithm to train the first machine learned model (e.g. Wright, see paragraphs [0133-0139], which discloses generating metadata for categorization, where selected sample set of conversions are used to train models that can classify all or parts of conversations, where conversations include question and answers within the system.). 

As per claims 3, 10, and 17, the modified teachings of Wright and Wen teaches the system of claim 1, the method of claim 8, and the non-transitory machine-readable storage medium of claim 15, respectively, wherein the operations further comprise filtering out one or more of the retrieved one or more questions based on one or more prerequisites saved for each of the retrieved one or more questions (e.g. Wright, see paragraphs [0133-0139], which discloses generating metadata for categorization, where selected sample set of conversions are used to train models that can classify all or parts of conversations, where conversations include question and answers within the system.). 

As per claims 4, 11, and 18, the modified teachings of Wright and Wen teaches the system of claim 3, the method of claim 10, and the non-transitory machine-readable storage medium of claim 17, respectively, wherein at least one of the one or more prerequisites is an ingredient (e.g. Wright, see paragraphs [0133-0145], which discloses the extracted data includes raw natural language strings, where the system identifies matches or near matches of the keywords or phrases (e.g. generated question), where the system then adds metadata tags to the keyword or phrases along with an associated quality score.). 

As per claims 5, 12, and 19, the modified teachings of Wright and Wen teaches the system of claim 4, the method of claim 11, and the non-transitory machine-readable storage medium of claim 18, respectively, wherein the ingredient is generated by passing the corresponding question into a second machine learned model trained to output one or more prerequisites (e.g. Wright, see paragraphs [0096-0101], which discloses question and answer pairs, where a quality score is assigned to the pair in which quality score is generated by a trained model based on sample set interactions associated with questions provided by customers.). 

As per claims 6, 13, and 20, the modified teachings of Wright and Wen teaches the system of claim 1, the method of claim 8, and the non-transitory machine-readable storage medium of claim 15, respectively, wherein the operations further comprise: 
receiving, from a second graphical user interface, information about an event involving the new object (e.g. Wright, see paragraph [0053], which discloses system users may request, via a user interface, inbound requests from customers, such as sorting/filtering and/or adding objects.); 
retrieving the at least one generated question assigned to the new object (e.g. Wright, see paragraphs [0066-0070], where questions are composited to topics based on associated meta tags within the trained model, where a first category may be a first topic associated with the meta tags.); and
filtering the at least one generated question assigned to the new object based on the information about the event (e.g. Wright, see paragraphs [0096-0101], which discloses question and answer pairs, where a quality score is assigned to the pair in which quality score is generated by a trained model based on sample set interactions associated with questions provided by customers.). 

As per claims 7 and 14, the modified teachings of Wright and Wen teaches the system of claim 6 and the method of claim 13, respectively, wherein the information about the event includes a location (e.g. Wright, see paragraphs [0133-0145], which discloses the extracted data includes raw natural language strings, where the system identifies matches or near matches of the keywords or phrases (e.g. generated question), where the system then adds metadata tags to the keyword or phrases along with an a location.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 2, 2022